NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE ALBERTO ASCENCIO                          No.    18-70465
GONZALEZ, AKA Jorge Alberto Ascencio
Gonzalez, AKA Jose Pacheco Martinez,            Agency No. A200-975-078

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 4, 2020**
                                 Pasadena, California

Before: LIPEZ,*** RAWLINSON, and N.R. SMITH, Circuit Judges.

      Jorge Alberto Ascencio Gonzalez, a native and citizen of El Salvador,

petitions for review of a decision of the Board of Immigration Appeals ("BIA")


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
affirming an immigration judge's denial of his claims for withholding of removal

and protection under the Convention Against Torture ("CAT").1 Our jurisdiction is

governed by 8 U.S.C. § 1252. We deny the petition for review.

      1. Ascencio argues that the agency lacked jurisdiction over his removal

proceedings because he was issued a Notice to Appear ("NTA") that did not

include the time, date, or location of his initial removal hearing. But "an initial

NTA need not contain time, date, and place information to vest an immigration

court with jurisdiction if such information is provided before the hearing." Aguilar

Fermin v. Barr, 958 F.3d 887, 889 (9th Cir. 2020). Ascencio received a Notice of

Hearing that supplied the missing date, time, and location information before his

initial hearing. Thus, the immigration court had jurisdiction over Ascencio's

removal proceedings.2

      2. The BIA's determination that Ascencio had not established eligibility for

withholding of removal is supported by substantial evidence. Ascencio concedes

that the particular social group ("PSG") that he proposed before the immigration

judge is "not legally cognizable." On appeal to the BIA, Ascencio argued for the

first time that he would face persecution in El Salvador based on his membership



      1
        The immigration judge also denied Ascencio's asylum claim, and he did
not dispute his ineligibility for asylum before the BIA.
      2
          The Respondent's motion to stay the proceedings is denied.

                                           2                                    18-70465
in a different PSG. The BIA is "an appellate body whose function is to review, not

to create, a record," Honcharov v. Barr, 924 F.3d 1293, 1296 (9th Cir. 2019)

(quoting In re Fedorenko, 19 I. & N. Dec. 57, 74 (BIA 1984)), and it "has the

authority to prescribe . . . procedural default rules," id. Thus, the BIA did not err

by declining to consider the new PSG for the first time on appeal.

      3. The BIA's denial of CAT relief is also supported by substantial evidence.

The BIA properly upheld the immigration judge's findings that Ascencio had

demonstrated neither a particularized threat of torture should he be returned to El

Salvador, see 8 C.F.R. § 208.16(c)(2), nor that the police in El Salvador would

acquiesce in his torture by MS-13 gang members, see 8 C.F.R. § 208.18(a)(1).

      The petition for review is therefore DENIED.




                                           3                                    18-70465